UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.
XAVIER R. HOPKINS,

Defendant.

Crim. Action No. 05cr333-01
(CKK)

This case comes before the Court upon the receipt of a Report and Recommendation

dated June 8, 2010, from Magistrate Judge Alan Kay. No objections to the Magistrate Judge’s

Report and Recommendation have been received by the Court.

“ct.
Accordingly, it is this  day of June, 2010,

ORDERED that the Report and Recommendation is hereby ADOPTED,

FURTHER ORDERED that the supervised release is revoked; and it is

FURTHER ORDERED that the case has scheduled for Re-sentencing on Julv 27, 2010,

at 10:30 a.m. in Courtroom 28A, 6“‘ Floor of the Annex.

§Yéo )CQQ._ )@/

COLLEEN KOLLAi{-KOTELLY
United States District Judge

Copies to:

Danielle Jahn, AFPD

April Fearnley, AUSA
Magistrate judge Alan Kay

Tennille Losch, U.S. Probation Officer

Pretrial Services

(/\\